 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10

11    ELIZABETH CARLEY,                              Case No. 2:16-cv-02227-JAD-PAL
12                      Petitioner,                  ORDER
13           v.
14    WARDEN NEVENS, et al.,
15                      Respondents.
16

17          Respondents having filed a motion for enlargement of time (second request) (ECF No.

18   37), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ motion for enlargement of time

20   (second request) (ECF No. 37) is GRANTED. Respondents will have through April 8, 2019, to

21   file an answer to the amended petition (ECF No. 12).

22          DATED: January 4, 2019,
23                                                            ______________________________
                                                              JENNIFER A. DORSEY
24                                                            United States District Judge
25

26

27

28
                                                     1
